FILED
                              NOT FOR PUBLICATION                            OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LOUIS JAMES,                                      No. 12-17356

                Plaintiff - Appellant,            D.C. No. 2:12-cv-01031-CMK

  v.
                                                  MEMORANDUM *
NEVADA COUNTY; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Craig Kellison, Magistrate Judge, Presiding **

                           Submitted September 24, 2013 ***

Before:         RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       California state prisoner Louis James appeals pro se from the district court’s

orders denying his motions for reconsideration of the district court’s judgment



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                James consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing James’s 42 U.S.C. § 1983 action alleging that defendants violated his

constitutional rights in connection with the proceedings which led to his criminal

conviction. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion, Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d
1255, 1262 (9th Cir. 1993), and we affirm.

      The district court did not abuse its discretion in denying James’s motions for

reconsideration because James failed to establish grounds for relief under either

Federal Rule of Civil Procedure 59(e) or 60(b). See id. at 1263 (discussing

circumstances warranting reconsideration or relief from judgment under Rule 59(e)

and 60(b)).

      Because James did not timely appeal from the district court’s judgment, the

merits of the underlying judgment are not before the court. See Browder v. Dir.,

Dep’t of Corr., 434 U.S. 257, 263 n.7 (1978).

      AFFIRMED.




                                          2                                   12-17356